Citation Nr: 0720702	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected death pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

The veteran had active service from June 1943 to September 
1948, and he died in  1991.  The appellant is his surviving 
spouse.

This matter originally came before the Board of Veterans 
Appeals (BVA or Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on 
appeal.  The Board returned the case for additional 
development in February 2007, and the case was subsequently 
returned to the Board for further appellate review.


FINDING OF FACT

The appellant's income exceeds the maximum annual rate 
established by law for payment of nonservice-connected death 
pension to a surviving spouse with no dependents.


CONCLUSION OF LAW

The requirements for nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. §§1503, 1541, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.32, 3.102, 3.159, 
3.271, 3.272 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in August 2003, and October 2003 and 
April 2004.  While this notice does not provide any 
information concerning the rate of payment or the effective 
date that could be assigned should nonservice-connected death 
pension benefits be granted, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), since this decision affirms the RO's denial 
of nonservice-connected death pension benefits, the appellant 
is not prejudiced by the failure to provide her that further 
information.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.  

The basic facts in this case are not in dispute.  In August 
2003, the appellant  requested consideration of a claim for 
nonservice-connected death pension benefits.  After obtaining 
information concerning the appellant's income, in November 
2003 the RO denied the appellant's claim and informed her 
that the income limit for a surviving spouse with no 
dependents was $6,497 and that her annual Social Security 
income had been calculated at $8,124.  The RO also informed 
the appellant that it considered expenses for the veteran's 
last illness and burial which totaled $1044 and that her 
income for VA purposes was $7,080, but was still greater than 
the allowable limits.  

The appellant expressed disagreement with that decision, and 
the Statement of the Case and the Supplemental Statement of 
the Case informed the appellant that her Social Security 
income had been calculated at $8,628, effective December 1, 
2004; $8,976, effective December 1, 2005, and $9,276, 
effective December 1, 2006.  In addition, the appellant was 
informed that her income exceeded the maximum allowable 
income limits for an eligible widow with no dependents of 
$6,634, effective December 1, 2003; $6,814, effective 
December 1, 2004; $7,094, effective December 1, 2005; and 
$7,329, effective December 1, 2006.  The appellant was also 
informed that medical expenses which she paid for which she 
was not reimbursed could be used to lower the annual 
countable income, but the record reflects the appellant has 
claimed no unreimbursed medical expenses.

The appellant does not appear to dispute the RO's 
calculations as to the amount of her Social Security 
administration award.  Nor does the appellant appear to 
dispute the maximum income for VA purposes used by the RO in 
denying her claim.  Rather, the appellant suggests that she 
is entitled to income the veteran was receiving during his 
lifetime.

In calculating income for nonservice-connected death pension 
benefits, payment of any kind from any source shall be 
counted as income during the 12-month annualized period in 
which received unless specifically excluded under 38 C.F.R. 
§3.272.  See 38 C.F.R. §3.271.  Significantly, under 38 
C.F.R. §3.271, there is no exclusion specifically for Social 
Security payments.

Because there was no exclusion for Social Security income 
contained in 38 C.F.R. §3.272, and the appellant has not 
disputed that she is in receipt of Social Security payments, 
that income must be included for purposes of calculating the 
appellant's entitlement to nonservice-connected death pension 
benefits.  When that income is counted during the 12-month 
annualized period in which received, the appellant's income 
exceeds the maximum amount set forth by law for a surviving 
spouse with no dependents.  Accordingly, since the 
appellant's income exceeds the maximum set forth by law, 
entitlement to nonservice-connected death pension benefits is 
not established.


ORDER

The appellant's countable income is excessive for nonservice-
connected death pension benefits and nonservice death pension 
benefits are denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


